
	
		I
		111th CONGRESS
		2d Session
		H. R. 5176
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National Labor Relations Act to prohibit
		  States and Territories from classifying self-employed individuals as employees
		  under State collective bargaining laws.
	
	
		1.Short titleThis Act may be cited as the
			 Family and Independent Business
			 Protection Act of 2010.
		2.Prohibition on
			 classification of self-employed individuals as employeesSection 14 of the National Labor Relations
			 Act (29 U.S.C. 164) is amended by adding at the end the following:
			
				(d)Notwithstanding any other provision of this
				Act, no State or territory may define or classify any person as an employee of
				the State or Territory for purposes of the employment, labor relations, or
				collective bargaining laws or regulations of that State or territory, by reason
				of such person’s receipt of or eligibility for any payment or subsidy funded in
				whole or in part by the United
				States.
				.
		
